 

Exhibit 10.11

 

   

411 Seventh Avenue

  

412-393-4150

   

Pittsburgh, PA 15219

  

412-393-6185 (Fax)

        

mhogel@dqe.com

MAUREEN L. HOGEL

Senior Vice President - Human Resources
and Administration

        

 

[date]

 

Re: Grant of Nonstatutory Stock Options — Officer

 

[Name of optionee]

 

It is my pleasure to notify you that effective [date], the Compensation
Committee of the Board of Directors (the “Committee”) of DQE granted you a stock
option to purchase                      shares of Common Stock, no par value, of
DQE (“DQE Common Stock”), as set forth on your Option Acceptance Form (enclosed)
at an exercise price of $             per share. Your stock option is granted
under, and subject to the terms and conditions of, the DQE Long-Term Incentive
Plan, as it may be amended from time to time (the “Plan”), and to the further
conditions set forth in this letter agreement.

 

The stock option granted to you is a nonstatutory stock option as that term is
defined in Section 4 of the Plan. Even though the stock option has been granted
to you, the stock option cannot be exercised (i.e., you cannot buy the DQE
Common Stock that is subject to the stock option) unless and until the stock
option is vested, as described below.

 

The Plan is incorporated by reference and made a part of your stock option as if
it were set forth in full in this letter agreement. This letter agreement is the
stock option agreement referred to in Section 5(I) of the Plan. If there is any
conflict between the Plan and this letter agreement, the provisions of the Plan
will control, except as expressly set forth in the next two paragraphs. Any
dispute or disagreement which may arise under or in any way relate to the
interpretation or construction of the Plan or this letter agreement will be
resolved by the Committee in its sole and absolute discretion and the decision
will be final, binding and conclusive for all purposes.

 



--------------------------------------------------------------------------------

Notwithstanding any provision of this letter agreement or the Plan to the
contrary, Section 7 of the Plan shall not apply to this letter agreement and the
stock option granted hereunder. Instead, the provisions of this paragraph
regarding Change in Control shall apply. Upon the occurrence of a Change in
Control, the original option grant shall be exercisable in full (whether or not
so exercisable on the date of the occurrence of such Change in Control) for one
year after the date of such Change in Control (but not later than the expiration
date of the original option). “Change in Control” means, and shall be deemed to
have occurred upon, the first to occur of any of the following events:

 

(a) The acquisition by any individual, entity, or group (a “Person”), including
a “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act, of twenty
percent (20%) or more of either: (i) the then outstanding shares of common stock
of DQE (the “Outstanding Common Stock”); or (ii) the combined voting power of
the then outstanding securities of DQE entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however
the following: (A) any acquisition directly from DQE (excluding an acquisition
resulting from the exercise of an exercise, conversion, or exchange privilege
unless the security being so exercised, converted or exchanged was acquired
directly from DQE); (B) any acquisition by DQE, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by DQE or any
corporation controlled by DQE; or (D) any acquisition by any corporation
pursuant to a transaction which complies with subclauses (i), (ii), and (iii) of
clause (c) below;

 

(b) During any twenty-four (24) consecutive month period, the individuals who,
at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof, provided, however, that a director who was not a director at
the beginning of such twenty-four (24) month period shall be deemed to have
satisfied such twenty-four (24) month requirement (and be an Incumbent Director)
if such director was elected by, or on the recommendation of or with the
approval of, at least two-thirds (2/3) of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such period) or by prior operation of the provisions of this clause
(b);

 

(c) The consummation of a reorganization, merger or consolidation of DQE or sale
or other disposition of all or substantially all of the assets of DQE (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which: (i) all or substantially all of the individuals or entities who are
the beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation, which as a result of such transaction owns DQE or all or
substantially all of DQE’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be; (ii) no Person (other
than: DQE; any employee benefit plan (or related trust) sponsored or maintained
by DQE or any corporation controlled by DQE; the corporation resulting from such
Corporate Transaction; and any Person which beneficially owned, immediately
prior to such Corporate Transaction, directly or indirectly, twenty-five percent
(25%) or more of the Outstanding Common Stock or the Outstanding Voting
Securities, as the case may be) will beneficially own, directly or indirectly,
twenty-five percent (25%) or more of, respectively, the outstanding shares of
common stock of the corporation resulting

 

2



--------------------------------------------------------------------------------

from such Corporate Transaction or the combined voting power of the outstanding
securities of such corporation entitled to vote generally in the election of
directors; and (iii) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction; or

 

(d) The consummation of a plan of complete liquidation or dissolution of DQE.

 

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred by reason of a distribution of the voting securities of any of DQE’s
subsidiaries to the stockholders of DQE, or by means of an initial public
offering of such securities.

 

Notwithstanding any provision hereof to the contrary, if you are a party to an
employment agreement, change in control, severance, or similar plan, policy or
agreement that provides for accelerated vesting and/or other modifications of
the terms and/or conditions of your stock options or other stock-based awards
upon the happening of certain events (including, but not by way of limitation,
changes in control and/or terminations of employment), the provisions of such
other plan, policy or agreement, as the case may be, shall supercede the
provisions contained in this letter agreement to the extent such other
provisions would provide benefits to you greater than those provided in this
letter agreement.

 

Subject to your timely execution and return of the enclosed Option Acceptance
Form, your stock option will be exercisable to the extent it is vested, and
vesting will be based on the price of the DQE Common Stock. At such time as the
average closing price per share of the DQE Common Stock for any period of 30
consecutive trading days exceeds $             per share (the “First Stock Price
Hurdle”), 50% of the stock option shall be vested. At such time as the average
closing price per share of the DQE Common Stock for any period of 30 consecutive
trading days exceeds $             per share (the “Second Stock Price Hurdle”),
the remaining 50% of the stock option shall be vested. The First Stock Price
Hurdle and/or the Second Stock Price Hurdle shall be adjusted as determined by
the Committee, in its sole discretion, to reflect any changes resulting from the
occurrence of certain events such as a stock split, stock dividend,
reorganization, reclassification, recapitalization, combination of shares,
merger or consolidation. Notwithstanding anything to the contrary in this
paragraph, no portion of the stock option shall be vested prior to the date
                     months after the date hereof, and if the First Stock Price
Hurdle or both the First Stock Price Hurdle and the Second Stock Price Hurdle
are met prior to such date, the applicable portion of your stock option will be
vested as of the end of such                      month period.

 

The Committee shall have the sole and absolute discretion to determine the
extent to which the First Stock Price Hurdle and the Second Stock Price Hurdle
have been met and the extent to which your stock option has vested. The portion,
if any, of your stock option that has been vested will be communicated to you in
writing. Upon such notification, you will be entitled to exercise all or any
part of the vested portion of your stock option. Any portion of the stock option
that is not determined by the Committee to be vested prior to the third
anniversary of the date hereof will be considered forfeited.

 

3



--------------------------------------------------------------------------------

The exercise of your stock option also is subject to the provisions of the Plan.
The exercisable portion of your stock option may be exercised in whole or in
part but any exercise must be made as to at least ten shares covered by your
stock option (or, if less, all of the shares then remaining subject to the stock
option). Your stock option award will expire at the close of business on
                     (the “Expiration Date”), or earlier as described in the
immediately preceding paragraph or in the following paragraphs of this letter
agreement regarding the effect of changes in your employment status on your
stock options.

 

Notwithstanding Section 5(H) of the Plan, except as otherwise provided below, if
your employment by DQE or an affiliate of DQE terminates, all outstanding stock
options held by you at the time of such termination will automatically
terminate:

 

(a) Retirement. If you retire under a retirement plan of DQE or an affiliate of
DQE, the then unvested portion of your stock option will be forfeited, and the
then vested portion of your stock option will be exercisable at any time prior
to the earlier of (i) the Expiration Date, or (ii) the date three years after
the date of retirement.

 

(b) Disability. If your employment by DQE or an affiliate is terminated due to
disability (as defined in the Plan), your stock option will be exercisable in
full (whether or not so exercisable on the date of termination of employment) at
any time prior to the earlier of (i) the Expiration Date, or (ii) the date three
years after the date of termination of employment.

 

(c) Death. In the event of your death during employment by DQE or an affiliate,
your stock option will be exercisable in full (whether or not so exercisable on
the date of the your death) by the person entitled to do so under your will or,
if you fail to make testamentary disposition of the stock option or die
intestate, by your legal representative, in either case at any time prior to the
earlier of (i) the Expiration Date, or (ii) one year after the date of death. In
the event of death after termination of employment but during a period when a
stock option remains exercisable by you, any then-outstanding stock option that
was exercisable on the date of your death will be exercisable by the person
entitled to do so under your will or, if you fail to make testamentary
disposition of the stock option or die intestate, by your legal representative,
in either case at any time prior to the earlier of (i) the Expiration Date, or
(ii) one year after the date of death.

 

(d) Resignation. If you resign from your employment by DQE or an affiliate, the
then unvested portion of your stock option will be forfeited, and the then
vested portion of your stock option will be exercisable at any time prior to the
earlier of (i) the Expiration Date, or (ii) the date three months after the date
of termination of employment.

 

(e) Discharge Without Cause. If you are discharged from your employment with DQE
or an affiliate other than for cause, the then unvested portion of your stock
option will be forfeited, and the then vested portion of your stock option will
be exercisable at any time prior to the earlier of (i) the Expiration Date, or
(ii) the date three months after the date of termination of employment.

 

4



--------------------------------------------------------------------------------

(f) Discharge for Cause. If you are discharged from your employment with DQE or
an affiliate for cause, your stock option will terminate in full on the date of
termination.

 

The determination of whether a termination of employment is with or without
“cause” will be made by the Committee in its sole and absolute discretion. If
your employment status changes but you remain an employee of DQE or one of its
affiliates, your stock option will continue in accordance with its terms.

 

Enclosed is one copy of your Option Acceptance Form. IF YOU DESIRE TO ACCEPT THE
STOCK OPTION, YOU SHOULD SIGN THE OPTION ACCEPTANCE FORM IN DUPLICATE AND RETURN
ONE COPY TO MAUREEN L. HOGEL. YOUR STOCK OPTION WILL BE DEEMED TO BE CANCELLED
AND VOID IF THE SIGNED OPTION ACCEPTANCE FORM IS NOT RETURNED TO DQE BY
                    .

 

Information Statement

 

You previously received or will be receiving an Information Statement which
describes the Plan. You should read the Information Statement, together with the
Plan and this letter agreement for a full understanding of the stock option
granted to you. As long as your stock option remains unexercised, you will
continue to receive notification if there is a material amendment to the Plan or
a change in the law which impacts your rights under the Plan.

 

Payment of Option Price in Cash or Shares

 

The option price upon exercise of your stock option may be paid in full in
United States dollars in cash (including check, bank draft or money order), in
shares of already-owned DQE Common Stock at the fair market value of such shares
on the date of exercise or in any combination of cash and shares, except that
any portion of the option price representing a fraction of a share must be paid
in cash. Shares of DQE Common Stock, which have been held less than six months,
may not be delivered in payment of the option price. Further information
regarding the payment of the option price appears in the Information Statement
under the caption “Stock Options—Time and Manner of Payment of Exercise Price.”

 

Officers and Affiliates - Restrictions

 

There are certain legal restrictions under the federal securities laws upon
officers and affiliates who receive grants of stock options and/or sell shares
acquired under the Plan. If you are an officer or affiliate of DQE, you must
consult the Corporate Secretary before exercising stock options or selling
shares under the Plan. Such exercises and sales may be restricted in order to
ensure compliance with the federal securities laws. You may also consult the
Corporate Secretary if you have any questions concerning your status as an
“affiliate” of DQE as defined in the Plan.

 

5



--------------------------------------------------------------------------------

Federal Income Tax Consequences

 

Information with respect to the Federal income tax consequences of the exercise
of your nonstatutory stock option, and the subsequent disposition of any shares
of DQE Common Stock acquired under the Plan, appears in the Information
Statement under the caption “Federal Income Tax Consequences.” The Federal
income tax consequences are complex. Accordingly, you are encouraged to
carefully read the material which was provided and to consult your personal tax
adviser with specific reference to your own tax situation.

 

Withholding of Taxes

 

DQE will advise you as to the amount of any Federal income, employment or excise
taxes required to be withheld as a result of the cash part of your award and the
exercise of stock option, and that state or local income or employment taxes may
also be required to be withheld. You will be required to pay any such taxes
directly to DQE in cash within ten days after DQE’s notification, and such
payment will be made before distribution of stock certificates or cash to you.
In lieu of payment of cash, however, you may satisfy your withholding obligation
by one, or any combination, of the following: (i) delivering previously acquired
shares of DQE Common Stock (valued at their fair market value on the date of
delivery) and (ii) having shares of DQE Common Stock withheld from any shares
otherwise issuable to you upon exercise of your stock option (valued at their
fair market value on the date of such withholding).

 

If you do not pay any taxes required to be withheld, DQE may withhold such taxes
from any other compensation to which you are entitled from DQE. You agree to
hold DQE harmless in acting to satisfy the withholding obligation in this manner
if it becomes necessary to do so. Further information regarding withholding of
taxes appears in the Information Statement under the caption, “Federal Income
Tax Consequences - Withholding.”

 

Investment Representation

 

You shall deliver to the Committee, upon demand by the Committee, at the time
shares of DQE Common Stock are to be issued to you pursuant to your stock
option, a written representation that the shares to be acquired are to be
acquired for investment and not for resale or with a view to the distribution
thereof. Upon such demand, delivery of such representation prior to delivery of
any shares of DQE Common Stock shall be a condition precedent to your right to
receive any shares.

 

No Rights as Shareholder

 

You shall have no rights as a shareholder of DQE with respect to the shares of
DQE Common Stock subject to the stock option evidenced hereby unless and until a
certificate for shares of DQE Common Stock is issued to you.

 

6



--------------------------------------------------------------------------------

Option Grant Not a Bar to Corporate Event

 

The existence of the stock option granted hereunder shall not affect in any way
the right or the power of DQE or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in DQE’s
capital structure or its business, or any merger or consolidation of DQE, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the DQE Common Stock or the rights thereof, or the dissolution or
liquidation of DQE, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of similar character
or otherwise.

 

Exercise Procedures

 

Your stock option may be exercised only by execution and delivery by you to DQE
of an exercise form(s) prescribed by the Committee. Copies of the exercise forms
may be obtained from Mr. Thomas E. Ross, Manager, Shareholder Relations, 411
Seventh Avenue, Pittsburgh, PA 15219 or by telephone at (412) 393-6204. Each
exercise form must set forth the number of whole shares of DQE Common Stock as
to which your stock option is exercised, must be dated and signed by you (or the
person exercising the stock option), and must be accompanied by cash in United
States dollars (including check, bank draft or money order), shares of
already-owned DQE Common Stock (see “Payment of Option Price in Cash or Shares”
above) at the fair market value of such share on the date of exercise, or any
combination of cash and such shares, in the amount of the full purchase price
for the number of shares of DQE Common Stock as to which the option is
exercised.

 

DQE will advise any person exercising the stock option in whole or in part with
shares of already-owned DQE Common Stock as to the amount of any cash required
to be paid to DQE representing a fraction of a share. Such person will be
required to (i) pay any such cash directly to DQE before any distribution of
certificates representing shares of DQE Common Stock will be made and (ii)
deliver an executed Assignment Separate from Certificate with respect to each
stock certificate delivered in payment of the option price as necessary. The
signature on all Assignments Separate from Certificate must be guaranteed by a
commercial bank or trust company or by a firm having membership in the New York
Stock Exchange, Inc., the American Stock Exchange, Inc., or the National
Association of Securities Dealers, Inc.

 

If a person other than you (such as the executor of your estate) exercises the
option, the exercise material must include proof satisfactory to DQE of the
right of such person to exercise the option.

 

The date of exercise is the date on which the exercise form or forms, proof of
right to exercise (if required) and payment of the option price in cash or
shares of already-owned DQE Common Stock are received by DQE at the address set
forth in this section.

 

7



--------------------------------------------------------------------------------

Issuance of Stock Certificates

 

Subject to the second paragraph under “Exercise Procedures” above, DQE will
issue a certificate(s) representing the number of shares of DQE Common Stock to
which the person exercising the stock option is entitled, if any, as soon as
practicable after the date of exercise. Unless the person exercising the stock
option otherwise directs DQE in writing, the certificate(s) will be registered
in the name of the person exercising the stock option and will be delivered to
such person. If the stock option is exercised and the option price is paid in
whole or in part with shares of already-owned DQE Common Stock, DQE will issue
at the same time (and return to the person exercising the stock option) a
certificate representing the number of any excess shares included in any
certificate(s) delivered to DQE at the time of exercise.

 

General Restriction

 

To the extent this stock option is denominated in DQE Common Stock under this
letter agreement, it shall be subject to the requirement that if at any time the
Committee shall determine that any listing or registration of the shares of DQE
Common Stock or any consent or approval of any governmental body or any other
agreement or consent is necessary or desirable as a condition of the issuance of
shares of DQE Common Stock or cash in satisfaction thereof, such issuance of
shares of DQE Common Stock may not be consummated unless such requirement is
satisfied in a manner acceptable to the Committee. DQE shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
the same shall be in effect from time to time) or to take any other affirmative
action to cause the issuance of shares pursuant to this stock options to comply
with any law or regulation of any governmental authority.

 

Determinations of Committee

 

The actions taken and determinations of the Committee made pursuant to this
letter agreement and of the Committee pursuant to the Plan shall be final,
conclusive and binding upon DQE and upon you. No member of the Committee shall
be liable for any action taken or determination made relating to this letter
agreement or the Plan if made in good faith.

 

Miscellaneous

 

Your stock option may not be transferred otherwise than by will or by the law of
decent and distribution, and your stock option will be exercisable during your
lifetime only by you or by your guardian or legal representative. No assignment
or transfer of your stock option or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise (except by will or
the laws of descent and distribution), shall vest in the assignee or transferee
any interest or right herein whatsoever, and immediately upon such purported
assignment or transfer, the stock option shall terminate and become of no
further effect.

 

This letter agreement does not confer any right on you to continue in the employ
of DQE or its affiliates, or interfere in any way with the rights of DQE or its
affiliates to terminate your employment.

 

8



--------------------------------------------------------------------------------

Whenever the word “you” is used in any provision of this letter agreement under
circumstances where the provision should logically be construed to apply to your
executors, administrators, or the person or persons to whom your stock option
may be transferred by will or by the laws of descent and distribution, the word
“you” shall be deemed to include such person or persons.

 

The Plan, or any part thereof, may be terminated or may, from time to time be
amended, in accordance with the Plan; provided, however, the termination or
amendment of the Plan shall not, without your consent, affect your rights under
this letter agreement.

 

This letter agreement shall be binding upon the successors and assigns of DQE
and upon your legal representatives, heirs and legatees. This letter agreement,
along with the Plan and the Information Statement, constitutes the entire
agreement between you and DQE with respect to the stock option granted to you
and supersedes all prior agreements and understandings, oral or written, between
you and DQE with respect to the subject matter of this letter agreement. This
letter agreement may be amended only by a written instrument signed by you and
DQE and will be governed by, and construed and enforced in accordance with, the
laws of the Commonwealth of Pennsylvania.

 

Between the date of this letter agreement and the date your stock option is
exercised, you will receive copies of all reports, proxy statements and other
communications distributed generally to the shareholders of DQE.

 

It is recommended that you establish a file for this letter agreement and
enclosures as well as any other material you receive regarding the Plan,
including the Information Statement.

 

If you have any questions with respect to the exercise of your stock option,
please direct your inquiry to Thomas E. Ross.

 

Very truly yours,

 

LOGO [g98272img-1.jpg] Maureen L. Hogel

 

Enclosures

 

9



--------------------------------------------------------------------------------

OPTION ACCEPTANCE FORM

 

I, the undersigned optionee, accept the grant of the nonstatutory stock option
confirmed by the attached letter agreement dated [date], for the number of
shares set forth below. Also, I understand that the number of shares set forth
below represents my grant, and that the extent to which those options are vested
will be determined based on the price of the DQE Common Stock. I agree to be
bound by the terms and provisions of the Plan, as the Plan may be amended from
time to time, and the attached letter agreement; provided, however, that no
alteration, amendment, revocation or termination of the Plan shall, without my
written consent, adversely affect my rights with respect to this stock option.

 

IN WITNESS WHEREOF, I have executed this Option Acceptance Form as of
                    , the date on which the stock option was granted to me,
subject to the terms and conditions set forth in the Plan and in the attached
letter agreement.

 

Number of Shares of DQE

Common Stock for which

Nonstatutory Stock Option

is Granted -                         

 

[name of optionee]

[address of optionee]

 

            Optionee’s Signature       Date

 

For your grant to be effective, one

signed copy of this form must be

returned by                      to:

 

Maureen L. Hogel

Senior Vice President – Human Resources and Administration

Duquesne Light Company

411 Seventh Avenue

16th Floor (16-3)

Pittsburgh, PA 15219

 